MEMORANDUM**
Chad Mackenstadt appeals from the 12-month sentence the district court imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mackenstadt contends that the 12-month term of incarceration imposed exceeds the term permitted by the statutory maximum sentence for his underlying offense under United States v. Booker, 543 *599U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). He argues that Booker requires that offenses must be classified under 18 U.S.C. § 3559(a) using the maximum term allowed by the United States Sentencing Guidelines, rather than the maximum term authorized by the statute describing the offense. We reject Mackenstadt’s contention. See 18 U.S.C. § 3559(b) (stating that “the maximum term of imprisonment is the term authorized by the law describing the offense”); see also United States v. Murillo, 422 F.3d 1152,1154 (9th Cir.2005) (rejecting an attempt to extend Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), to modify a crime’s potential punishment for purposes of determining whether the crime qualifies as a predicate offense under 18 U.S.C. § 922(g)(1)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.